DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11062702. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent is narrower in scope and anticipate the claims of the application.

Claims of the patent				Claims of the application
1. A computer implemented method for providing voice control using multiple digital assistants, comprising: receiving, over a network by at least one processor in a voice platform, a voice input from a media device; selecting, by the at least one processor, a first digital assistant from a plurality of digital assistants to process the voice input using a trigger word in the voice input, wherein the selected first digital assistant is mapped to the trigger word; generating, by the at least one processor, an intent from the voice input using the selected first digital assistant; determining, by the at least one processor, that a second digital assistant from the plurality of digital assistants is unmapped to the trigger word, and that the second digital assistant processes a type of the intent from the voice input more often than the selected first digital assistant; selecting, by the at least one processor, the second digital assistant from the plurality of digital assistants to process the voice input based on the determining; and transmitting, over the network by the at least one processor, the intent to a voice adaptor at the media device, wherein the voice adaptor routes the intent to an application at the media device for processing.
2. The method of claim 1, wherein the voice adaptor selects the application to process the intent based on a fixed rule, default application setting, a search result, or metadata in the intent.

3. The method of claim 1, further comprising: determining the trigger word in the voice input.

4. The method of claim 1, further comprising: refining the intent based on information in a cloud computing platform.
5. The method of claim 1, wherein the generating the intent further comprises: converting the voice input into a text input using an automated speech recognizer associated with the selected first digital assistant.
6. The method of claim 5, wherein the generating the intent further comprises: generating the intent from the text input using a natural language unit associated with the selected first digital assistant.
7. The method of claim 6, wherein the generating the intent further comprises: converting the intent from a first intent format associated with the selected first digital assistant to a second intent format associated with the media device.
Claims 8-20 are similar to the above claims.
1. A computer implemented method for providing voice control using multiple digital assistants, comprising: selecting, by at least one processor, a first digital assistant from a plurality of digital assistants to process a voice input using a trigger word in the voice input, wherein the selected first digital assistant is mapped to the trigger word; generating an intent from the voice input; determining that a second digital assistant from the plurality of digital assistants is unmapped to the trigger word, and that the second digital assistant processes a type of the intent from the voice input more often than the selected first digital assistant; and selecting the second digital assistant from the plurality of digital assistants to process the voice input based on the determining.  











2. The method of claim 1, further comprising: transmitting the intent to a voice adaptor at a media device, wherein the voice adaptor selects an application to process the intent based on a fixed rule, default application setting, a search result, or metadata in the intent.  

3. The method of claim 1, further comprising: refining the intent based on information in a cloud computing platform.  

4. The method of claim 1, wherein the generating the intent further comprises: generating the intent from the voice input using the selected first digital assistant.  

5. The method of claim 1, wherein the generating the intent further comprises: converting the voice input into a text input using an automated speech recognizer associated with the selected first digital assistant; and generating the intent from the text input using a natural language unit associated with the selected first digital assistant.  
6. The method of claim 1, wherein the determining further comprises: determining that the second digital assistant processes the type of the intent from the voice input more often than the selected first digital assistant based on crowdsourced data, wherein the crowdsourced data indicates how often each digital assistant in the plurality of digital assistants is used to process the type of the intent.  
7. The method of claim 6, further comprising: in response to selecting the second digital assistant, incrementing a count in the crowdsourced data that indicates a number of times the second digital assistant was selected.
Claims 8-20 are similar to the above claims.



Allowable Subject Matter
Claims 1-20 are allowable and will be allowed when the double patenting issue is resolved.  The following is an examiner’s statement of reasons for allowance: 
Lawrence (USPG 2019/0013019, hereinafter referred to as Lawrence) discloses a computer implemented method, voice platform, and non-transitory computer-readable device for providing voice control using multiple digital assistants, comprising: receiving, over a network by at least one processor in a voice platform, a voice input from a media device (see figure 3, receiving a voice input; also see paragraph 10, “Alexa 102 may go to the cloud 109, where remote servers process the utterance, search for the "weather in Bangalore" and deliver the current Bangalore weather conditions to the user”); selecting, by the at least one processor, a first digital assistant from a plurality of digital assistants based on a trigger word in the voice input (figures 1 and 3; and paragraph 10; trigger word can be “Alexa”, “Hey Cortana”, “Hello Computer”, etc.); generating, by the at least one processor, an intent from the voice input using the selected first digital assistant (figure 1 and paragraph 10; “Each assistant, 102-108, listens for an utterance of their key phrase and, when the key phrase is recognized, the assistant tries to execute whatever task or service request follow”; this would require understanding of the task (intent) being requested); and transmitting, over the network by the at least one processor, the results corresponding to the intent to the media device (figure 1 and paragraph 10; “Alexa 102 may go to the cloud 109, where remote servers process the utterance, search for “weather in Bangalore” and deliver the current Bangalore weather conditions to the user”), wherein at least one of the receiving, detecting, selecting, generating, and transmitting are performed by one or more computers (figure 1; client device in communication with the loud).  
Wood et al. (USPG 2017/0269975, hereinafter referred to as Wood) teaches selecting, by the at least one processor, a second digital assistant from the plurality of digital assistants to process the voice input based on the intent (paragraph 36 and/or figure 2; selecting DA based on intent).
Jaygarl et al. (USPG 2018/0253209, hereinafter referred to as Jaygarl) teaches transmitting, over the network by the at least one processor, the intent to a voice adaptor a the media device, wherein the voice adaptor routes the intent to an application at the device for processing (paragraphs 46 and 114-115; the server receives the voice input from the local device, processes the voice input to determine intent, and transmits the intent in the form of “path rule” back to the local device to select “applications depending on the path rule to execute the actions included in the path rule”).
The prior art on record, individually or in combination, fail to explicitly disclose the combination of the limitations regarding “determining that a second digital assistant from the plurality of digital assistants is unmapped to the trigger word, and that the second digital assistant processes a type of the intent from the voice input more often than the selected first digital assistant; and selecting the second digital assistant from the plurality of digital assistants to process the voice input based on the determining.”  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gruber et al. (USPG 2013/0304758) teach a method for crowd sourcing information to fulfill user requests. Shina (USPG 2014/0365226) teaches a method for detecting errors in interactions with a voice-based digital assistant. Liddell et al. (USPG 2019/0051305) teach hands-free multi-site web navigation and consumption. These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656